IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE                                       No. 85691
                     RESIGNATION OF COLE WILSON,
                     BAR NO. 5827.
                                                                                    MED
                                                                                    DEC 08 2022
                                                                                  EL          RO'
                                                                               CLERK
                                                                               BY
                                                                                     EF DEPUTY CLERK




                               ORDER GRANTING PETITION FOR RESIGNATION
                                    This is a joint petition by the State Bar of Nevada and attorney
                     Cole Wilson for Wilson's resignation from the Nevada bar.
                                    SCR 93(5) provides that Nevada attorneys who are not actively
                     practicing law in this state may resign from the state bar if certain
                     conditions are met. The petition includes statements from state bar staff
                     confirming that no disciplinary, fee dispute arbitration, or client security
                     fund matters are pending against Wilson; and that Wilson is current on all
                     membership fee payments and other financial commitments relating to the
                     practice of law in this state. See SCR 93(5)(a)(1)-(2).
                                    Bar counsel has recommended that the resignation be
                     approved, and the Board of Governors has approved the application for
                     resignation.      See SCR 93(5)(a)(2).      Wilson acknowledges that this
                     resignation is irrevocable and that the state bar retains continuing
                     jurisdiction with respect to matters involving a past mernber's conduct prior
                     to resignation.     See SCR 93(5)(c)-(d).   Finally, Wilson has submitted an
                     affidavit of compliance with SCR 115. See SCR 93(5)(e).



SUPREME COURT
      OF
    NEVADA

(0) 1947A   .611D.
                                     The   petition satisfies the       requirements of SCR 93(5).
                         Accordingly, we approve attorney Cole Wilson's resignation.          SCR

                         93(5)(a)(2). The petition is hereby granted.
                                     It is so ORDERED.




                         cc:   Bar Counsel, State Bar of Nevada
                               Cole Wilson
                               Executive Director
                               Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    4   e`,61